Citation Nr: 0417052	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-15 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria. 

2.  Entitlement to service connection for residuals of a 
wound of the left knee. 

3.  Entitlement to service connection for a duodenal ulcer. 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
April 4, 1945, to June 10, 1946.  Prior to that time, he was 
on beleaguered status from December 17, 1941, to April 8, 
1942; missing status on April 9, 1942; and on non-casualty 
status from April 10, 1942, to April 3, 1945.  From April 10, 
1942, to August 10, 1942, the veteran was engaged in civilian 
pursuits and not engaged in military activity; the veteran's 
alleged guerrilla service from August 11, 1942, to April 3, 
1945 is not supported by official military records.  The 
veteran has asserted prisoner of war (POW) status, but such 
status has not been verified, and the RO has specifically 
found that the veteran may not be recognized as a prisoner of 
war pursuant to 38 C.F.R. § 3.1(y) (2003) (see July 2003 
statement of the case).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

Based upon the types and dates of the service reported above, 
it appears that the appellant did not meet the requirements 
to qualify as a veteran under the laws and regulations 
governing VA benefits.  See 38 U.S.C.A. §§ 101, 107, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2003).  Nevertheless, for the purpose of the present 
decision, we will address him as "the veteran."


FINDING OF FACT

There is no competent medical evidence of record linking a 
current disability associated with malaria, residuals of a 
left knee wound, or a duodenal ulcer to any in-service 
symptomatology or pathology.  




CONCLUSION OF LAW

The veteran does not have a current disability associated 
with malaria, a left knee wound, or an ulcer that was 
incurred in or aggravated by service; an ulcer may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).




Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims seeking review and clarification of the Pelegrini 
decision, cited above.  The Board further finds that the 
requirements of the VCAA have been satisfied in this matter.

In an October 2003 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed March 2003 statement of 
the case (SOC) and February 2004 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of medical 
evidence was developed with respect to the veteran's claim, 
and that the October 2003 letter, March 2003 SOC, and 
February 2004 SSOC issued by the RO clarified what evidence 
would be required to establish service connection for the 
disabilities at issue.  Further, the claims file reflects 
that the March 2003 SOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2003).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 



Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease (including peptic ulcers) shown as such in 
service or within the presumptive period under 38 C.F.R. § 
3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 
3.309.

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).


With the above legal criteria in mind, the relevant evidence 
will be summarized.  There are no service medical records 
demonstrating treatment for malaria, a left knee injury or a 
peptic ulcer, and the separation examination conducted in 
June 1946 contained no evidence of these disabilities.  In 
addition, processing affidavits executed by the veteran in 
1945 and 1948 show that, when asked to list all wounds and 
illnesses he had incurred in service, the veteran indicated, 
"None."  An enlistment record signed by the veteran in 
January 1947 reflected the veteran reporting no wounds or 
"sicknesses" incurred in service, and the veteran's 
physical condition upon discharge was noted as "physically 
fit."

The veteran has submitted additional affidavits supporting 
his assertions that the disabilities at issue are related to 
service, including one received in June 1971 from  the 
veteran asserting that he sustained a wound to the left leg 
that involved bleeding and for which medical attention was 
rendered "on or about" January 1942.  Also sworn to by the 
veteran in that statement was alleged treatment for malaria 
"on or about" February 1942 to April 1942.  An affidavit 
received in June 1971 from a person purporting to have served 
with the veteran attested to a wound that involved bleeding 
and necessitated medical treatment, which was incurred "on 
or about" January 1942."  

The file contains voluminous private and VA clinical records, 
which in pertinent part reflect treatment for an ulcer on 
several occasions, with the first diagnosis upon an upper 
gastrointestinal series accomplished in April 1966.  Several 
VA hospitalizations for ulcers are documented, to include 
from April 1971 to May 1971, July 1971 to August 1971, and 
most recently in August 1991.  None of these reports contains 
any medical findings or analysis linking an ulcer to service, 
to include within the first year after separation from 
service.  Moreover, none of these reports contains any 
evidence of a present disability associated with a left leg 
wound or malaria that could reasonably be attributed to 
service.  

Applying the pertinent legal criteria to the facts summarized 
above, as the evidence reveals no competent medical evidence 
linking a current disability associated with malaria, any 
current residuals of a left knee wound, or a duodenal ulcer 
to in-service symptomatology or pathology, service connection 
for these disabilities must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304.  In making this determination, 
the Board notes that it has carefully considered the written 
contentions presented by the veteran asserting an etiologic 
relationship between the claimed disabilities and military 
service.  The probative value of the positive evidence 
represented by these lay assertions, however, is simply 
outweighed by that of the more objective negative clinical 
evidence cited above, due to the fact that veteran is not 
professionally competent to provide an opinion as to the 
etiology of the claimed disabilities, and there is no 
objective evidence even suggesting a link between the claimed 
disabilities and service.  See Routen, Espiritu, supra.  
Also, to the extent that there is no medical evidence of a 
current disability attributed to malaria or a left knee 
injury, service connection would be precluded on the basis of 
the absence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

In making the determination above, the Board notes that the 
veteran is not entitled to application of the POW 
presumptions with respect to service connection codified at 
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c) as the service 
department has certified that he has not met the criteria for 
such status.  

In short, the probative weight of the negative evidence of 
record, principally the negative June 1946 separation 
examination and the lack of any competent medical evidence 
linking the claimed disabilities to service, exceeds that of 
the positive, which is limited to the unsupported subjective 
assertions of the veteran.  Also persuasive evidence to the 
Board are the processing affidavits executed by the veteran 
in 1945 and 1948, as these statements were completed and 
executed by the veteran proximate to or shortly after his 
service, relatively close to the time frame in which he now 
contends he sustained the disabilities at issue.  The Board 
views such contemporaneous, sworn records as having a high 
degree of credibility, as opposed to contrary assertions 
advanced nearly a half century later in the context of a 
claim seeking compensation benefits.  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claims must be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for malaria is denied. 

Entitlement to service connection for residuals of a wound of 
the left knee is denied.   

Entitlement to service connection for a duodenal ulcer is 
denied.  




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



